Citation Nr: 0724455	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-24 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997.  He died in March 2003. 

This appeal arises from a May 2003 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), finding that the VCAA 
notice requirements applied to all elements of a claim.  As 
the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

The appellant is the ex-spouse of the deceased veteran.  She 
is seeking Dependency and Indemnity Compensation (DIC) on 
behalf of son, who also the son of the late veteran.  

In March 2003, the veteran took his own life.  It is 
maintained by the appellant that during service, the veteran 
developed psychiatric problems and was treated for alcohol 
and substance abuse at Fort Bragg.  She avers that after 
service, he sought counseling through various VA and non-VA 
facilities.  She maintains that the psychiatric problems that 
developed in service caused the veteran's untimely death.  At 
the time of his death, the veteran was not service-connected 
for any disorder.

A review of the available service medical records does not 
include any notations regarding mental health counseling.  
The veteran's DD Form 214 indicates that the veteran did not 
undergo a separation physical examination within 90 days 
prior to his release from service.  

Associated with the claims folder are copies of the veteran's 
criminal records from Alexander, Surry and Davie Counties, 
North Carolina.  In July 1994, he was found guilty of driving 
while impaired.  During service, in October 1995, the veteran 
was charged with assault on a female (the appellant).  
Following service, in February 1998, the veteran was again 
charged with assault on a female (the appellant).  There are 
other criminal offenses listed through September 2000, but 
these do not involve the appellant.  

The appellant submitted a copy of a certificate indicating 
that the veteran completed 12 hours of alcohol and drug abuse 
prevention training (ADAPT) in August 1996.  It is unclear 
whether this was mandatory training for the veteran's unit as 
a whole, or whether the veteran was ordered to undergo this 
program as treatment for his own personal problems.  

In February 2002, the veteran was seen at the Ashville, N.C., 
VA Medical Center emergency room, complaining of depression 
and anxiety.  He described witnessing deaths during airborne 
training at Fort Bragg.  He spoke of martial problems, 
including a separation from his wife in November 2001.  The 
diagnoses included post-traumatic stress disorder.  The 
veteran's military occupational specialty was parachute 
rigger. 

It appears that during and after service, the veteran was in 
emotional turmoil, sometimes resorting to violence or 
substance/alcohol abuse.  While copies of the veteran's 
criminal records have been acquired, the charging documents 
describing the violations are not of record.  Further, while 
service medical records reflect no psychiatric treatment, the 
fact that the veteran was enrolled in an ADAPT program offers 
some proof that the veteran was suffering from emotional 
problems in service.  The veteran's service personnel records 
may shed additional light on this matter.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the 
appellant obtain the names and addresses 
of all medical care providers, VA and 
non-VA who treated the veteran for 
psychiatric issues, including alcohol 
and/or substance abuse since January 
1997.  After securing any necessary 
release, the AMC/RO should obtain these 
records.

3.  The AMC/RO should secure the 
veteran's complete service medical 
records through official channels.  Once 
obtained, they are to be associated with 
the claims folder.

4.  The veteran's complete military 
service personnel records are to be 
obtained and associated with the claims 
folder.  This is to include all 
information concerning ADAPT, any court 
martials, any contact with civilian 
authorities, and any test results for 
mental status.  

5.  The AMC/RO is to contact the 
appropriate civilian authorities 
concerning: (a) the details of the 
veteran's July 1994 driving while 
impaired offense, to include the results 
of a substance abuse assessment; and, (b) 
the details concerning the two assaults 
on the appellant in 1995 and 1998 
(including any police reports).  Any 
information obtained is to be associated 
with the claims folder. 

6.  If, and only if the records reflect 
ongoing mental status issues during and 
after service, the AMC/RO is to refer 
the file to a VA psychiatrist or 
psychologist.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  The psychiatrist or 
psychologist is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran 
developed a psychiatric disability in 
service that continued after service 
and ultimately resulted in the veteran 
taking his own life.  The examiner must 
provide solid reasons and bases for any 
opinion rendered.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


